



Exhibit 10.3








DCP SERVICES, LLC
2008 LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective March 1, 2017)


- 1 -

--------------------------------------------------------------------------------






DCP SERVICES, LLC
2008 LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective March 1, 2017)


TABLE OF CONTENTS


 
 
Page
 
 
 
1.
Definitions
1
2.
Administration
4
3.
Eligibility and Participation
5
4.
Grants
5
5.
Amendment or Discontinuance
7
6.
Recapitalization, Merger, and Consolidation; Change in Control
8
7.
Miscellaneous
8





( i)

--------------------------------------------------------------------------------






DCP SERVICES, LLC
2008 LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective March 1, 2017)


PURPOSE
The purpose of this DCP Services, LLC 2008 Long-Term Incentive Plan (the “Plan”)
is to help attract, motivate, and retain qualified key management personnel
through a long-term incentive compensation plan that will provide them with
competitive compensation opportunities and align their interests with the
interests of DCP Midstream and its Affiliates.

1.
Definitions

“Affiliate” means, with respect to any person, any other person that directly or
indirectly through one or more intermediaries’ controls, is controlled by or is
under common control with, the person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a person, whether through
ownership of voting securities, by contract or otherwise, and includes Enbridge
and Phillips 66 so long as either party owns a fifty percent (50%) interest in
DCP Midstream.
“Award” means a grant of Restricted Phantom Units or Strategic Performance Units
granted under the Plan.
“Board” means the Board of Directors of DCP Midstream.
“Change in Control” means the date on which one of the following, each referred
to as a “Change in Control Event,” shall have occurred with respect to DCP
Midstream:
(a)    a merger, consolidation, transfer, lease or sale of substantially all of
the assets or other capital transaction involving DCP Midstream, as a result of
which there is a change in the membership of the Board such that the members of
the Board immediately preceding the transaction are in a minority immediately
following the transaction, or
(b)    liquidation or dissolution of DCP Midstream,
to the extent any such occurrence is consistent with the meaning of “change in
control” under Code Section 409A, the final regulations or any subsequent
guidance issued regarding a change in control for non-subchapter C-corporations.
In the event that the definition of change in control under Code section 409A is
broader than Change in Control as defined in this section, the Committee may
determine, in its sole discretion, to apply the definition provided in Code
Section 409A or any such guidance.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Board or such committee of the Board appointed to
administer the Plan, if any.


- 1 -

--------------------------------------------------------------------------------





“Company” means DCP Services, LLC, a wholly-owned subsidiary of DCP Midstream,
and any successor entities.
“Date of Grant” means the effective date as of which a Restricted Phantom Unit
or a Strategic Performance Unit, as the case may be, is granted to a
Participant.
“DCP” means DCP Midstream, LP.
“DCP Midstream” means DCP Midstream, LLC.
“DER” means a dividend/distribution equivalent right, being a contingent right
granted with respect to a Unit, to receive an amount in cash equal to the cash
dividends and/or cash distributions in US dollars, as the case may be, made with
respect to the DCP, Enbridge and/or Phillips 66 securities comprising the
particular Unit during the period such Award is outstanding with the amount of
such dividends and distributions being equal to the Fair Market Value of the
Unit.
“Disability” means a “disability” under the Company’s or Participating
Employer’s long-term disability plan, provided such definition complies with the
requirements of Section 409A of the Code and, in the event it does not,
“disability” shall mean the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.
“Employee” means any employee of the Company or any Participating Employer.
“Enbridge” means Enbridge, Inc and any successor in interest to Enbridge.
“Executive Deferred Compensation Plan” means the DCP Services, LLC Executive
Deferred Compensation Plan, as amended from time to time.
“Fair Market Value” means the closing sales price of a DCP common unit, Enbridge
common share or Phillips 66 common share on the principal national securities
exchange, using US dollars or other market in which trading in such common unit
or common share occurs on the applicable Valuation Date, or to the extent
provided in the Grant Agreement, over such period of consecutive business days
ending on the Valuation Date, as reported in The Wall Street Journal (or other
reporting service approved by the Committee). If there is no trading in the
common units or common shares on such Valuation Date, the next preceding date on
which there was trading shall be used. If a designated period of consecutive
business days is provided for in the Grant Agreement and there is no trading on
one or more of such days, then only the days for which there was trading shall
be used. If the common units or common shares are not traded on a national
securities exchange or other market at the time a determination of Fair Market
Value is required to be made hereunder, the Fair Market Value per DCP common
unit, Enbridge common share and/or Phillips 66 common share shall be deemed to
be an amount as determined in good faith by the Committee by applying any
reasonable valuation method, which may be an independent third party evaluation;
provided, that any such determination shall be made in compliance with the
regulations under Code Section 409A.  Factors to be considered by the Committee
in establishing Fair Market Value shall include as applicable: the value of
tangible and intangible assets, the present value of anticipated future


- 2 -

--------------------------------------------------------------------------------





cash flows, the market value of stock or equity interests in similar
corporations and other entities engaged in substantially similar trades or
businesses, the stock of which is to be valued, the value of which can be
readily determined through nondiscretionary, objective means (such as through
trading prices on an established securities market or an amount paid in an arm’s
length private transaction), recent arm’s length transactions involving the sale
or transfer of such stock or equity interests, and other relevant factors such
as control premiums or discounts for lack of marketability and whether the
valuation method is used for other purposes that have a material economic effect
on the service recipient, its stockholders, or its creditors.  The use of a
valuation method shall take into consideration all available information
material to the value of DCP, Enbridge and Phillips 66 at the time of the grant
of the Award and the Fair Market Value shall be established not longer than 12
months prior to the date of the grant of the Award. 
“Grant” means the grant of a Restricted Phantom Unit or a Strategic Performance
Unit, as the case may be, subject to such terms and conditions as may be set
forth in the Grant Agreement accompanying such Award.
“Grant Agreement” or “Agreement” means, with respect to a Grant, the agreement
accompanying such Grant which sets forth the Performance Schedule (if
applicable), Performance Period, vesting and/or other terms and conditions
pertaining to that Grant, as established by the Committee.
“Layoff” means an involuntary Termination of Service of a Participant by the
Company or Participating Employer for reasons other than “cause” as determined
by the Company, in its discretion.
“Participant” means an Employee to whom a Grant has been made pursuant to the
Plan.
“Participating Employer” means any Subsidiary which, with the Company’s consent,
has adopted the Plan as provided for in Section 2(e) of the Plan.
“Performance Period” means the period established in the respective Grant
Agreement during which a Strategic Performance Unit is to become earned or, with
respect to a Restricted Phantom Unit, Vested.
“Performance Schedule” means the schedule outlining Strategic Performance goals
attached to the Strategic Performance Unit Grant Agreement.
“Phillips 66” means Phillips 66 and any successor in interest to Phillips 66.
“Plan Document” means this Plan and any Grant Agreement in respect of any Award.
“Restricted Phantom Unit” means a Unit, the payment of which is not dependent
upon a Performance Schedule.
“Retirement” means an Employee’s Termination of Service on or after attaining
age 55 and completing five (5) continuous years of service with the Company
and/or its Affiliates. Service


- 3 -

--------------------------------------------------------------------------------





prior to the effective date of the Employee’s Grant Agreement shall be included
for purposes of this definition.
“Strategic Performance” means any measure established by the Committee in its
sole discretion that compares DCP, Enbridge’s and/or Phillips 66’s performance
to the attainment of strategic objectives. The Committee may alter, amend or
revise, in its sole discretion, the strategic objectives to be measured for
succeeding Performance Periods.
“Strategic Performance Unit” means a Unit that will be paid to a Participant if
Strategic Performance for a Performance Period satisfies the Performance
Schedule contained in a Grant Agreement.
“Subsidiary” means an entity that is a member of the controlled group of
employers with the Company for purposes of Section 414(b) and (c) of the Code.
“Termination of Service” means a Participant ceases to be an Employee for any
reason.
“Unit” means a notional unit having a value, as of the applicable Valuation
Date, equal to the Fair Market Value of a common share of Enbridge, a common
share of Phillips 66 and/or a common unit of DCP, unless provided otherwise in
the Grant Agreement approved by the Committee in its discretion.
“Valuation Date” means the date as of which an Award is to be valued, as stated
in a Grant Agreement.
“Vest,” and the correlative term “Vested,” shall mean that the Award has become
earned subject to the terms of the Grant Agreement and the Plan.

2.
Administration

(a)The Plan shall be administered by the Committee.
(b)The Committee may establish, from time to time and at any time, subject to
the limitations of the Plan as set forth herein, such rules and regulations and
amendments and supplements thereto, as it deems necessary to comply with
applicable law and for the proper administration of the Plan.
(c)Awards granted to an Employee shall be evidenced by a Grant Agreement. All
such Grant Agreements may be entered into by the Company as agent for the
Participating Employers, but all Awards shall be and remain the liability of the
Participating Employer employing the Participant at the time of such Grants.
(d)The Committee’s interpretation and construction of the provisions of the Plan
and rules and regulations adopted by the Committee shall be final. No member of
the Committee or the Board shall be liable for any action taken, or
determination made, in respect of the Plan in good faith. Each member of the
Committee and each member of the Board shall be fully justified in relying upon
or acting in good faith upon any opinion, report, or information furnished in
connection


- 4 -

--------------------------------------------------------------------------------





with the Plan by any accountant, counsel, or other specialist (including
officers of the Company or a Subsidiary, whether or not such persons are
Participants in the Plan).
(e)This Plan may be adopted by a Subsidiary upon approval by the Board of
Directors of such Subsidiary and the Board or Committee whereupon such entity
shall become a Participating Employer.



3.Eligibility and Participation
(a)The Committee shall from time to time determine those Employees who, in its
discretion, are to receive Awards, the type of such Awards, and the terms and
conditions of any such Grant to be made; provided, in those cases in which the
Committee has delegated to the Chief Executive Officer (the “CEO”) of DCP
Midstream or other officers of DCP Midstream the authority to make such
determination with respect to certain classes of Employees, such determinations
shall be made by the CEO or such officers, as applicable.
(b)Each Grant shall be evidenced by a Grant Agreement in such form and with such
terms and conditions, as the Committee may from time to time determine. The
rights of a Participant with respect to any Grant shall at all times be subject
to the terms and conditions set forth in the Grant Agreement relating thereto
and in the Plan. Different Grants need not contain terms or conditions similar
to any Grant made prior thereto or contemporaneously therewith. The Committee’s
determinations under the Plan (including determinations of which Employees, if
any, are to receive Grants, the form, amount and timing of such Grants, the
terms and provisions of such Grants and the agreements evidencing same) need not
be uniform and may be made by it selectively among Employees who receive, or are
eligible to receive, Grants under the Plan.



4.Grants
4.1
Grant of Awards

(a)The Performance Schedule for each Strategic Performance Unit shall be
established by the Committee at the time of Grant. Unless provided otherwise in
the Grant Agreement, at the conclusion of each Performance Period Strategic
Performance Units, to the extent earned, shall become Vested and payable. A
Restricted Phantom Unit shall not be subject to a Performance Schedule unless
the Grant Agreement provides otherwise.
(b)The length of each Performance Period shall be for such period as provided in
the Grant Agreement.
(c)Except as provided in Sections 4.1(d) and 4.1(e) or provided otherwise in a
Participant’s Grant Agreement, upon a Participant’s Termination of Service, the
Participant’s Grants and all rights thereunder shall automatically terminate
effective at the close of business on the Participant’s Termination of Service;
provided, however, that in the case of a Participant’s


- 5 -

--------------------------------------------------------------------------------





Termination of Service due to Retirement, Disability, Layoff or death after the
first anniversary of the initial Date of Grant for the year, unless the Grant
Agreement provides otherwise, the Participant shall become contingently Vested
in a pro-rata portion of the Award with respect to each Strategic Performance
Unit then outstanding based on the number of days in the Performance Period that
have lapsed through the date of Termination of Service compared with the total
number of days in the Performance Period rounded to the nearest whole Unit, but
only to the extent the goals set forth on the Performance Schedule applicable to
such Award are achieved, as determined by the Committee, in its sole discretion.
Upon a Participant’s Termination of Service the Participant’s Grants and all
rights thereunder shall automatically terminate effective at the close of
business on the Participant’s Termination of Service; provided, however, that in
the case of a Participant’s Termination of Service due to Retirement,
Disability, Layoff or death after the first anniversary of the initial grant
date for the year, each Restricted Phantom Unit outstanding as of the date of
such Termination of Service shall automatically Vest in full, unless the Grant
Agreement provides otherwise.
If a Participant’s Termination of Service is a result of the Participant’s
transfer to an Affiliate that is not a Subsidiary, all rights of the Participant
with respect to each Award then outstanding shall be determined by the
Committee, in its sole discretion.
(d)Notwithstanding Section 4.1(c), in the event a Participant takes an approved
leave of absence, or has a Termination of Service for reasons that, in the
judgment of the Committee, are deemed to be special circumstances, the Committee
may take such action in respect of all or some of the outstanding Grants and
Grant Agreements as it may deem appropriate in its discretion under the
circumstances.
(e)At the end of each Performance Period, the Committee shall evaluate DCP’s
Strategic Performance for the purpose of the Strategic Performance Units to
determine whether and the extent, if any, in the judgment of the Committee that
the performance goals set forth in the Performance Schedule applicable to the
Award have been earned for the Performance Period. To the extent earned, any
resultant Award payment may nonetheless be reduced or cancelled as a result of
the application of the provisions in Section 4.1(c) or may be reduced, cancelled
or increased by the Committee, in its sole and absolute discretion, either in
individual cases or in the aggregate.
(f)During the Performance Period, an amount equal to the DERs paid with respect
to a Restricted Phantom Unit then outstanding shall be paid quarterly in cash to
the Participant, unless the Grant Agreement provides otherwise. With respect to
Strategic Performance Units an amount equal to the DERs paid with respect to
such Award during the Performance Period shall be credited to a notional account
(without interest) for the Participant and at the end of the Performance Period
the amount credited to such account shall be paid to the Participant in cash,
but only with respect to a Strategic Performance Unit that becomes Vested. Any
DERs accumulated with respect to a Strategic Performance Unit (or portion
thereof) that does not become Vested shall be forfeited at the end of the
Performance Period (or its earlier forfeiture date, if applicable).
(g)Awards shall be paid pursuant to their Grant Agreements, but no later than 2½
months following the end of the Plan year in which the Performance Period
terminates unless deferred into


- 6 -

--------------------------------------------------------------------------------





the Executive Deferred Compensation Plan in accordance with Code Section 409A,
less all applicable taxes required to be withheld therefrom. Notwithstanding the
foregoing, with respect to any Award that is subject to Section 409A and payable
upon separation from service (as defined under Code Section 409A), payment (or
deferral into the Executive Deferred Compensation Plan) will be made within the
2-1/2 month period following the Participant’s separation from service, except
that if the Participant is a specified employee (as defined under Code Section
409A) as of the date of the separation from service, no payment will be made
earlier than six months after the date of separation from service. Any payments
to which such specified employee would be entitled during the first six months
following the date of separation from service will be accumulated and paid on
the first day of the seventh month following the date of separation from
service.
4.2
Provisions Common to Awards

(a)Awards shall be nontransferable and nonassignable, except that any such Grant
may be transferred (i) to such beneficiary as the Participant may designate in
the event of death or (ii) by testamentary instrument or by the laws of descent
and distribution. The Committee shall prescribe the form and manner in which
beneficiary designations shall be made, revoked or amended. Any valid
beneficiary designation on file with the Company shall take priority over any
conflicting provision of any testamentary or similar instrument.
(b)The establishment of the Plan shall not confer any legal rights upon any
Employee or other person to continued employment, nor shall it interfere with
the right of the Company or any Participating Employer (which right is hereby
reserved) to discharge or demote any Employee and to treat him or her without
regard to the effect which that treatment might have upon him or her as a
Participant or potential Participant.
(c)In the event that any Participant engages in any activity which the Company
determines is detrimental to the Company or any Subsidiary or Affiliate, or
otherwise fails to substantially perform his or her obligations or duties as an
Employee or is otherwise demoted, the Committee may, at any time prior to
payment of an Award to a Participant, cancel or reduce the Award in whole or in
part.



5.Amendment or Discontinuance
Subject to the limitations set forth in this Section 5, the Board may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part. Any such
amendment shall, to the extent deemed necessary or advisable by the Committee,
be applicable to any outstanding Grants theretofore awarded under the Plan,
notwithstanding any contrary provisions contained in any Grant Agreement. In the
event of any such amendment to the Plan, the holder of any Grant outstanding
under the Plan shall, upon request of the Committee and as a condition to the
exercisability thereof, execute a conforming amendment in the form prescribed by
the Committee to any Grant Agreement relating thereto. Notwithstanding anything
contained in this Plan to the contrary, unless required by law, no action
contemplated or permitted by this Section 5 shall materially adversely affect
any rights of Participants or obligations of the Company to Participants with
respect to any award theretofore granted under the Plan without


- 7 -

--------------------------------------------------------------------------------





the consent of the affected Participant. In the event that the Plan is
terminated, the treatment of an Award that is subject to Section 409A of the
Code shall be governed by the following (1) all arrangements that are required
to be aggregated with the Plan for purposes of Section 409A, if the Participant
participated in all arrangements, are terminated, (2) no payments other than
payments that would be payable under the terms of the arrangements if the
termination had not occurred are made within 12 months of the termination of the
arrangements, (3) all payments are made within 24 months of the termination of
the arrangements, and (4) the Company and its affiliates (for purposes of
Section 409A) do not adopt a new arrangement that would be aggregated with any
terminated arrangement under Regulation §1.409A-1(c) if the same service
provider participated in both arrangements, at any time within five years
following the date of termination of the arrangement.

6.
Recapitalization, Merger, and Consolidation; Change in Control

(a)The existence of this Plan and the Awards granted hereunder shall not affect
in any way the right or power of the Company or any Participating Employer to
make or authorize any or all adjustments, reorganizations, or other changes in
its capital structure and its business, or any merger or consolidation of the
entity, or the dissolution or liquidation of the entity, or any sale or transfer
of all or part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.
(b)In the event of a Change in Control, the Board, in its sole discretion, may
determine the disposition of any Award issued previously or prospectively under
the Plan, as long as the Award is not subject to Section 409A of the Code, and
may also, in its sole discretion, determine the disposition of the Plan.

7.Miscellaneous
(a)Neither the adoption of this Plan nor any action of the Board or the
Committee shall be deemed to give any person any right to be granted an Award or
any other rights except as may be evidenced by a Grant Agreement, or any
amendment thereto, duly authorized by the Committee, and then only to the extent
and upon the terms and conditions expressly set forth therein.
(b)The Company or Participating Employer shall have the right to deduct from all
amounts paid hereunder all taxes required by law to be withheld with respect to
such payments.
(c)THE VALIDITY, CONSTRUCTION AND EFFECT OF THE PLAN, ANY PLAN DOCUMENTS, AND
ANY ACTIONS TAKEN OR RELATING TO THE PLAN SHALL BE DETERMINED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF COLORADO APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WITHIN SUCH STATE.
(d)The Plan shall be unfunded. Neither the Company, any Participating Employer,
the Committee, nor the Board shall be required to segregate any assets or secure
any liability that may at any time be represented by Grants made pursuant to the
Plan.
(e)Notwithstanding anything in the Plan, Grant Agreement or any other plan,
agreement or contract to the contrary, with respect to an Award that is subject
to Section 409A of the Code, payment of such Award may not be accelerated if
such acceleration would result in the payment being subject to tax under Section
409A.


- 8 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused the DCP Services, LLC 2008 Long-Term
Incentive Plan to be executed on this 27th day of April, effective as of March
1, 2017.
 
DCP Services, LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Tamara L Bray
 
 
 
 
 
Tamara L Bray
 
 
Group Vice-President
 
 
Chief Human Resources Officer



- 9 -